DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This NO-FINAL action is in response to applicant’s amendment of 20 September 2022.  Claims 1-11, 13-20, and 22 are examined and pending. Claims 1, 4-8, 15-16, and 19-20 are currently amended and claims 12 and 21 are cancelled.

Response to Arguments
Applicant’s amendments, with respect to the objection to claim 3 and 21 as set forth in the Office Action of 19 July 2022 have been fully considered and are persuasive.  As such, the objection has been withdrawn.
Applicant’s amendments/arguments with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 19 July 2022 have been fully considered and are persuasive. As such, the rejection as previously presented has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1, 4, 7-8, 12-16, and 19-20 under 35 USC 102(a)(1) as being anticipated by Morimoto and claims 2-3, 5-6, 9-11, and 17-18 as being unpatentable under 35 USC 103 over Morimoto in view of Vucetic have been fully considered but are moot because the new ground of rejection does not rely on any reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments/arguments with respect to the rejection of claims 1-13 and 15, and 17-22 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Applicant specifically argues that that this amendment adds an additional "element," i.e., the display, and amounts to a practical application, i.e., the presentation of parking routes superposed on respective segments on an electronic map on the display. 
Recall that, according to the October 2019 Update: Subject Matter Eligibility document provided by the Office (hereinafter "the Update"), an improvement to the functioning of a computer or other technology can be considered to integrate a judicial exception into a practical application.3 Claims directed to such an improvement are therefore statutory. For example, the Update recites the following regarding such improvements: An important consideration to evaluate when determining whether the claim as a whole integrates a judicial exception into a practical application is whether the claimed invention improves the functioning of a computer or other technology. The courts have not provided an explicit test for this consideration. However, MPEP 2106.04(a) and 2106.05(a) provide a detailed explanation of how to perform this analysis. In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel") (see remarks pages 3-7 for related arguments).
The examiner has considered the arguments above which specifically address the 101 analysis step 2A Prong 2 (practical application) and step 2B (inventive concept) and respectfully disagree. Examiner notes that as discussed in the interview to further consider and discuss/consult with respect to the amendment, the amendments and arguments were considered and discussed/consulted and a response below has been expressed accordingly.
The independent claims recite the additional limitation of displaying a visual representation of some or all of the one or more parking routes on a display, the visual representation including each of the some or all of the one or more parking routes superposed on respective segments of the electronic map. This step is recited at a high level of generality (i.e., as a general action or change (“apply it”) being taken based on the results of the determining/defining step(s)) and amount to mere post solution actions, which is a form of insignificant extra-solution activity.
Further with respect to step 2B (inventive concept), as discussed above regarding Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, a search algorithm having an associated cost function, a computer program product comprising instructions executed by one or more processors, a navigation device, and the obtaining selecting, and displaying steps were considered to be extra-solution activity in Step 2A prong 2, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Thus, the claims as presented are directed to an abstract idea without significantly more. As such, the rejection of claims 1-11, 13-20, and 22 under USC 101 is maintained herein. 
Moreover, applicant’s amendments/arguments with respect to the rejection of claim 20 under 35 USC 101 as being directed to a non-statutory subject matter have been carefully considered and are not persuasive. Examiner notes that applicant did not present any arguments with respect to the rejection of claim 20 under 35 USC 101 as being directed to a non-statutory subject matter. As such the rejection for claim 20 under 35 USC as being directed to a non-statutory subject matter is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 13-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-11, 13-20, and 22 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more.
101 Analysis – Step 1: statutory category   
Independent claims 1 and 16 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
Independent claims 1, 16, and 20 recite determining a parking route for a vehicle travelling on a road network within a geographic area; defining a reachability area proximal to the destination location, the defining including following each of one or more paths away from the destination location until a predetermined walking time or distance has been reached for that path and adding an area associated with that path to the reachability area, wherein following the one or more paths includes following road segments that can be traversed by vehicles and pedestrians and pedestrian segments that can only be traversed by pedestrians; and adding, to the sub-network, specified segments in an area associated with each of the one or more paths, wherein the specified segments include only road segments; associating, at least for the segments of the sub-network representing roads having at least one associated parking space, data indicative of a walking time or distance from the segment to the destination location; exploring the segments of the sub-network from an origin location to identify a plurality of candidate parking routes, wherein each candidate parking route comprises a path of connected segments of the sub-network, and said exploring comprising determining a cost for each of the plurality of candidate parking routes according to the cost function using the length attribute and probability attribute of each of segment of the parking route, wherein the cost for a given parking route is based on a probability of the vehicle successfully finding a vacant parking space among the parking space associated with segments of the parking route and an expected cumulative travel and walking time or distance to the destination location should a parking space be found along the parking route, the cumulative travel and walking time or distance comprising a sum of the travel time or distance to the vacant parking space and the walking time or distance from the vacant parking space to the destination.
These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the steps from practically being performed in the mind.  For example, but for the “ navigation device and on or more processors”, the claim(s) limitations encompass a person looking at data (map) of a geographic area comprising of traveling road networks, road segments, and other information such as segments length, probability attribute, segments of walking distance to destination that has at least one parking space, walking times, reachability area, destination locations, parking routes, road segments, and pedestrians segments could make a determination of a parking route, segments that are representative of roads within a predetermined walking time or distance of the destination location and define a reachability area proximal to the destination location. Furthermore, a person looking at these data could add and associate the segments with indication of a walking time or distance from the segment to the destination. Moreover, a person looking at these data could explore (observe the data) to identify a plurality of candidate parking routes and determine a cost for each of the plurality of candidate parking routes and could determine a cost function based on these data (length and probability attributes). The mere nominal recitation of “using a search algorithm having an associated cost function” to perform the abstract idea (exploring and identifying a parking a plurality of candidate parking routes, and determining a cost for each of the plurality of candidate parking routes) does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The claims recite(s) the additional limitations wherein at least some roads of the road network have at least one parking space associated therewith, the road network being represented by an electronic map comprising a plurality of segments representing the roads of the road network, each segment having one or more attributes associated therewith including a length attribute indicative of a length of the segment, and wherein at least the segments representing roads having at least one parking space have a probability attribute indicative of a probability of there being a vacant parking space on those segment; wherein each candidate parking route comprises a path of connected segments of the sub-network; wherein the cost for a given parking route is based on a probability of the vehicle successfully finding a vacant parking space among the parking spaces associated with segments of the parking route and the expected cumulative travel and walking time or distance to the destination location should a vacant parking space be found along the parking route, the cumulative travel and walking time or distance comprising a sum of the travel time or distance to the vacant parking space and the walking time or distance from the vacant parking space to the destination location. These steps are recited at high level of generality as limitations describing data of a geographical area which comprises of road networks, plurality of segments, length of segments, parking spaces, and further describes the data of a cost function to which is applied to a search algorithm or data to be determined. These limitations amount to describe data gathered or determined, which is a form of insignificant extra-solution activity. 
Furthermore, the additional limitation(s) of obtaining a destination location within the geographic area is recited at a high level of generality (i.e., as a general means gathering data of geographic area), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Moreover, the selecting and displaying steps are recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining step(s)) and amounts to mere post solution actions (“apply it”), which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a search algorithm having an associated cost function, a computer program product comprising instructions executed by one or more processors and a navigation device are recited at a high level of generality and merely function to automate the generating steps.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the obtaining, selecting, and displaying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-11, 13-15, 17-19, and 22 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-11, 13-20, and 22 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim 20 is rejected under 35 U.S.C. 101 because independent claim 20 is not directed to any of statutory categories of invention (Step 1: NO). 
The claim does not fall within one of the four categories of patent eligible subject matter because claim 20 is directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the computer readable product may include a computer readable storage medium (media)”, however, under the broadest reasonable interpretation and in light of the specification, could be interpreted by one of ordinary skill in the art encompassing transitory forms of signal transmission. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-8, 13-16, 19-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US 20090171563 A1) in view of Puri et al (US 20200011671 A1). 
With respect to claim 1, Morimoto discloses a method of determining a parking route for a vehicle travelling on a road network within a geographic area (see at least [0048] and [Fig. 10]), wherein at least some roads of the road network have at least one parking space associated therewith, the road network being represented by an electronic map comprising a plurality of segments representing the roads of the road network (see at least [0048], and [0101], and [Fig. 10]), each segment having one or more attributes associated therewith including a length attribute indicative of a length of the segment (see at least [0039]), and wherein at least segments representing roads having at least one parking space have a probability attribute indicative of a probability of there being a vacant parking space on those segments (see at least [0042], [0049], and [0081]), the method comprising: 
obtaining a destination location within the geographic area (see at least [0058], [0071], [0099], and [Fig. 10]); generating a sub-network that includes a subset of segments of the electronic map (see at least [0052-0057], [0079], [0111], and [0137] Morimoto discloses the search which takes into account the current vehicle position to the on-street parking (segments that can be traveled by a vehicle) and walking distances to the destination (segments that can be traversed/walked by a pedestrian.); associating, at least for the segments of the sub-network representing roads having at least one associated parking space, data indicative of a walking time or distance from the segment to the destination location (see at least [0079-0082]);
exploring, using a search algorithm having an associated cost function, the segments of the sub-network from an origin location to identify a plurality of candidate parking routes, wherein each candidate parking route comprises a path of connected segments of the sub-network (see at least [0044-0058], [0074-0075], [0081-0082], and [Fig. 10], Morimoto discloses search data 27 which include cost data and routes are searched that leads to on-street parking zones.), said exploring comprising determining a cost for each of the plurality of candidate parking routes according to the cost function using the length attribute and probability attribute of each of segment of the parking route (see at least [0048] and [0052-0057], Morimoto discloses the link cost for a link that is among the various links in the road network and that includes an on-street parking zone is computed using an ordinary cost factor and a parking cost factor, the link cost is computed by taking the basic link cost that is computed according to the length and multiplying it by the ordinary cost factor and the parking cost factor (see equation 2 which includes a probability of vacant space (C3)).), wherein the cost for a given parking route is based on a probability of the vehicle successfully finding a vacant parking space among the parking spaces associated with segments of the parking route and an expected cumulative travel and walking time or distance to the destination location should a vacant parking space be found along the parking route (see at least [0048], [0050-0057], and [0079], Morimoto discloses the cost factor C3 (vacant space probability), and a distance cost factor (the expected cumulative travel and walking time or distance to the destination location), the distance cost factor is determined based on the distance from the reference position from which the vehicle starts to drive to the on-street parking zone and in case the destination is the reference position, the distance factor is determined based on the distance between the destination and the on-street parking zone.); the cumulative travel and walking time or distance comprising a sum of the travel time or distance to the vacant parking space and the walking time or distance from the vacant parking space to the destination location (see at least 0052-0057], [0079], [0111], and [0137], Morimoto discloses guidance information which include time/distance required to arrive at the on-street parking zone, and further includes computing arrival time (distance) at the destination if the user parks in the on-street parking space and walks to the destination.); and 
selecting one or more of the candidate parking routes for output based on the determined costs (see at least [0075] and [0097]); and displaying a visual representation of some or all of the one or more parking routes on a display (see at least [0097] and [0108-0110]), the visual representation including each of the some or all of the one or more parking routes superposed on respective segments of the electronic map (see at least [0097] and [0108-0110]).
However, Morimoto do not specifically disclose generating a sub-network that includes a subset of segments of the electronic map by: defining a reachability area proximal to the destination location, the defining including following each of one or more paths away from the destination location until a predetermined walking time or distance has been reached for that path and adding an area associated with that path to the reachability area, wherein following the one or more paths includes following road segments that can be traversed by vehicles and pedestrians and pedestrian segments that can only be traversed by pedestrians; adding, to the sub-network, specified segments in an area associated with each of the one or more paths, wherein the specified segments include only road segments. 
Puri teaches generating a sub-network that includes a subset of segments of the electronic map by: defining a reachability area proximal to the destination location, the defining including following each of one or more paths away from the destination location until a predetermined walking time or distance has been reached for that path and adding an area associated with that path to the reachability area (see at least [0032-000034], [0059], [0062], [0065], [0067], [0070-0071], [0086], and [Fig. 1], Puri teaches defining reachability area nearest to destination and the area may be stretch depending on parking vacancy and navigable routes near the destination, the routes maybe defined based on maximum walking distance form destination (the distance from destination to parking opportunity.), wherein following the one or more paths includes following road segments that can be traversed by vehicles and pedestrians and pedestrian segments that can only be traversed by pedestrians (see at least (see at least [0032-000034], [0059], [0062-0063], [0065], [0067], [0070-0071], [0086], and [Fig. 1], Puri teaches that the searched area includes walking segments along with vehicle segments which are traversed by vehicles and pedestrians, and pedestrian segments traversed only by pedestrians (curbsides and indoor parking which are only for parking.); adding, to the sub-network, specified segments in an area associated with each of the one or more paths, wherein the specified segments include only road segments (see at least [0032-000034], [0059], [0062-0063], [0065], [0067], [0070-0071], [0086], and [Fig. 1]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto to incorporate Puri’s teachings of generating a sub-network that includes a subset of segments of the electronic map by: defining a reachability area proximal to the destination location, the defining including following each of one or more paths away from the destination location until a predetermined walking time or distance has been reached for that path and adding an area associated with that path to the reachability area, wherein following the one or more paths includes following road segments that can be traversed by vehicles and pedestrians and pedestrian segments that can only be traversed by pedestrians; adding, to the sub-network, specified segments in an area associated with each of the one or more paths, wherein the specified segments include only road segments. This would be done to increase user’s convenience by assisting them in finding places for parking near a destination (see Puri para 0001-0002).
With respect to claim 4, Morimoto discloses wherein one or more candidate parking routes for output are selected based on the determined cost, when a candidate parking route is identified for which the probability of the vehicle successfully finding a vacant parking space on the candidate parking route exceeds a predetermined parking success probability threshold, while the segments of the sub-network are still being explored (see at least [0044], [0063], and [0094]). 
With respect to claim 7, Morimoto discloses wherein the cost for the given parking route includes a constant penalty weighted by a probability of not finding a vacant parking space on the parking route, optionally wherein a value of the constant penalty can be set or selected based on a user's preferences (see at least [0048] and [0052-0057]).
With respect to claim 8, Morimoto discloses wherein the cost for the given parking route includes a penalty relating to a number of segments included along the parking route (see at least [0052-0057], Morimoto discloses using the length attribute in a cost function therefor, Morimoto implicitly discloses a penalty relating the number of segments included along the parking route because the more segments there are the longer the is the route and the higher is the cost of the rout, independent of the individual lengths of the segments. Further, C4 is a factor that is based on the number of a plurality of links over which the on-street parking zone stretches continuously.).
With respect to claim 13, Morimoto discloses wherein the destination location is a destination location along a predetermined route within a navigable network along which the vehicle is being guided (see at least [0044], [0048], and [0058-0059]).
With respect to claim 14, Morimoto discloses wherein the destination location is a current location of the vehicle (see at least [0074]). 
With respect to claim 15, Morimoto discloses wherein displaying the visual representation includes displaying the sub-network (see at least [0109-0110] and [Figs. 10 and 13-14]).
With respect to claim 16, it is a system claim that recite substantially the same limitations as the respective method of claim 1. As such, claim 16 is rejected for substantially the same reasons given for the respective method claim 1, claim 16 is incorporated herein.
With respect to claim 19, it is a system claim that recite substantially the same limitations as the respective method of claim 4. As such, claim 19 is rejected for substantially the same reasons given for the respective method claim 4, claim 19 is incorporated herein.
With respect to claim 20, it is a claim drawn to a computer program product comprising instructions executed by one or more processors of a navigation device that recite substantially the same limitations as the respective method of claim 1. As such, claim 20 is rejected for substantially the same reasons given for the respective method claim 1, claim 20 is incorporated herein. 
With respect to claim 22, Morimoto discloses wherein the method of generating the parking route is triggered or prompted when the vehicle is within a predetermined threshold distance of the destination location (see at least 0080-0081]).

Claims 2-3, 5-6, 9-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al (US20090171563 A1) in view of Puri et al (US 20200011671 A1) in view of Vucetic et al (US20140214319 A1).
With respect to claim 2, Morimoto as modified by Puri do not specifically teach wherein when a candidate parking route is identified for which the probability of the vehicle successfully finding a vacant parking space on the candidate parking route exceeds a predetermined parking success probability threshold, the search algorithm is terminated early. Vucetic teaches wherein when a candidate parking route is identified for which the probability of the vehicle successfully finding a vacant parking space on the candidate parking route exceeds a predetermined parking success probability threshold, the search algorithm is terminated early (see at least [0033-0036], Vucetic teaches calculating a recommended route in order to avoid high computational cost therefor it is implied that for to optimize high computational cost the search is terminated when the optimal route (candidate parking route) is determined.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto as modified by Puri to incorporate the teachings of Vucetic wherein when a candidate parking route is identified for which the probability of the vehicle successfully finding a vacant parking space on the candidate parking route exceeds a predetermined parking success probability threshold, the search algorithm is terminated early. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 3, Morimoto as modified by Puri do not specifically teach terminating the search algorithm early when a candidate parking route is identified for which the probability of the vehicle successfully finding a vacant parking space on the candidate parking route exceeds a predetermined parking success probability threshold and afterwards there is no improvement for a certain number of cycles. 
Vucetic teaches terminating the search algorithm early when a candidate parking route is identified for which the probability of the vehicle successfully finding a vacant parking space on the candidate parking route exceeds a predetermined parking success probability threshold and afterwards there is no improvement for a certain number of cycles (see Vucetic, at least [0033-0036], Vucetic teaches calculating a recommended route in order to avoid high computational cost therefor it is implied that for to optimize high computational cost the search is terminated when the optimal route (candidate parking route) is determined.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto as modified by Puri to incorporate the teachings of Vucetic terminating the search algorithm early when a candidate parking route is identified for which the probability of the vehicle successfully finding a vacant parking space on the candidate parking route exceeds a predetermined parking success probability threshold and afterwards there is no improvement for a certain number of cycles. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 5, Morimoto as modified by Puri do not specifically teach wherein the cost for a given parking route includes a sum of: a first term representing the probability of the vehicle successfully finding a vacant parking space when traversing the parking route weighted by an expected cumulative travel time or distance along the parking route and walking time or distance to the destination location should the vacant parking space be found when traversing the parking route; and a second term including a penalty associated with travelling to an end of the parking route and not finding the vacant parking space weighted by a probability of not finding a vacant parking space on the parking route. 
Vucetic teaches wherein the cost for a given parking route includes a sum of: a first term representing the probability of the vehicle successfully finding a vacant parking space when traversing the parking route weighted by an expected cumulative travel time or distance along the parking route and walking time or distance to the destination location should the vacant parking space be found when traversing the parking route (see Vucetic, at least [0030] and [0033-0035]); and a second term including a penalty associated with travelling to an end of the parking route and not finding a parking space weighted by a probability of not finding the vacant parking space on the parking route (see Vucetic, at least [0012],  [0026], [0034], [0036], and [0042], Vucetic teaches associating route segments with penalties based on probable desired parking duration, for example if it is desired to park for 3 hours, route segments with this penalty may not be available for parking and are assigned with no-park labels.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto as modified by Puri to incorporate the teachings of Vucetic wherein the cost for a given parking route includes a sum of: a first term representing the probability of the vehicle successfully finding a vacant parking space when traversing the parking route weighted by an expected cumulative travel time or distance along the parking route and walking time or distance to the destination location should the vacant parking space be found when traversing the parking route; and a second term including a penalty associated with travelling to an end of the parking route and not finding the vacant parking space weighted by a probability of not finding a vacant parking space on the parking route. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 6, Morimoto as modified by Puri do not specifically teach wherein the cost for the given parking route includes a penalty associated with travelling from an end of the parking route to the destination location when the vacant parking space is not found weighted by a probability of not finding a vacant parking space on the parking route.
Vucetic teaches wherein the determined cost for the given parking route includes a penalty associated with travelling from an end of the parking route to the destination location when the vacant parking space is not found weighted by a probability of not finding a vacant parking space on the parking route (see Vucetic, at least [0012],  [0026], [0034], [0036], and [0042], Vucetic teaches associating route segments with penalties based on probable desired parking duration, for example if it is desired to park for 3 hours, route segments with this penalty may not be available for parking and are assigned with no-park labels.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto as modified by Puri to incorporate the teachings of Vucetic wherein the determined cost for the given parking route includes a penalty associated with travelling from an end of the parking route to the destination location when the vacant parking space is not found weighted by a probability of not finding a vacant parking space on the parking route. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 9, Morimoto as modified by Puri do not specifically teach wherein the search algorithm comprises a branch-and-bound algorithm. 
Vucetic teaches wherein the search algorithm comprises a branch-and-bound algorithm (see Vucetic, at least [0035], referring to the specification of present application (page 12), the branch-and-bound algorithm may be used wherein a set of paths through the sub network from the origin location (i.e. candidate parking routes) are held and all possibilities of extending the paths by one segment are generated. Vucetic teaches this in which the system may use a greedy strategy that starts from possible routes of length 2, where first segment is the location of the vehicle and next segment is the segment reached next by the vehicle, routes may be sorted based on their upper bounds and the route with the highest upper bound may be extended by one or more segments, and the procedure may be iterated until the route with the highest bound is of length M.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto as modified by Puri to incorporate the teachings of Vucetic wherein the search algorithm comprises a branch-and-bound algorithm. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 10, Morimoto as modified by Puri do not specifically teach setting a maximum number of segments for inclusion within the candidate parking routes being identified using the search algorithm.
Vucetic teaches setting a maximum number of segments for inclusion within the candidate parking routes being identified using the search algorithm (see Vucetic, at least [0035], Vucetic teaches the procedure may be iterated until the route with the highest bound is of length M, i.e. until a set of maximum number of segments M, the segments being of uniform length 1.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto as modified by Puri to incorporate the teachings of Vucetic of setting a maximum number of segments for inclusion within the candidate parking routes being identified using the search algorithm. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claim 11, Morimoto as modified by Puri do not specifically teach setting a maximum number of candidate parking routes that are held by the search algorithm during the step of exploring the segments of the sub-network. 
Vucetic teaches setting a maximum number of candidate parking routes that are held by the search algorithm during the step of exploring the segments of the sub-network (see Vucetic, at least [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Morimoto as modified by Puri to incorporate the teachings of Vucetic of setting a maximum number of candidate parking routes that are held by the search algorithm during the step of exploring the segments of the sub-network. This would be done to increase convenience of a diver when searching for a parking space by finding a parking spot quickly, with low cost, and meets a user’s preference (see Vucetic para 0011).
With respect to claims 17 and 18, they are claims drawn to a system that recite substantially the same limitations as the respective method of claims 2 and 3. As such, claims 17 and 18 are rejected for substantially the same reasons given for the respective method claims 2 and 3, claims 17 and 18 are incorporated herein (see claim 2 and 3 above for rationale of obviousness, motivation, and reason to combine).



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDALLA A KHALED/Examiner, Art Unit 3667